Third District Court of Appeal
                               State of Florida

                         Opinion filed June 15, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1780
                      Lower Tribunal No. 13-2431 SP
                          ________________

            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

                     Millennium Radiology, LLC,
                     d/b/a Millennium Open MRI,
                       a/a/o Denisa Hernandez,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Natalie
Moore, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A., and Gary Marks (Fort Lauderdale), for appellee.


Before FERNANDEZ, C.J., and GORDO and BOKOR, JJ.

     GORDO, J.
      United Automobile Insurance Company appeals a final summary

judgment entered in favor of Millennium Radiology, LLC.            We have

jurisdiction. Fla. R. App. P. 9.030(b)(1)(A). United Auto argues on appeal

that “the identity of the parties” element of collateral estoppel is not met

where the assignees and medical providers are identical but the insured or

assignor is different. While we recognize that the trial court was without the

benefit of our decision in United Auto. Ins. Co. v. Millennium Radiology, LLC,

47 Fla. L. Weekly D175a (Fla. 3d DCA Jan. 12, 2022) at the time judgment

was rendered, we nonetheless agree. Accordingly, we reverse and remand.

      Reversed and remanded.




                                      2